DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/08/2021 regarding the rejection of claims 1 and 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Nister in view of Kockara does not teach wherein determining whether there is a collision condition is further based on whether a slope of a plot of the Minkowski Difference value against time is below a second threshold value, however examiner respectfully disagrees. Nister teaches determining whether there is collision condition (Nister: Par. 107; i.e., The vehicle 102, when not executing a safety procedure, may have an occupied trajectory 304 that results in the vehicle 102 colliding with the static object 302 (e.g., the vehicle 102 does not implement a safety procedure, but rather continues driving along the same path at the same speed until colliding with the object)) which is determined by observing the difference in space between the vehicle and another object over time. As displayed in Fig. 3A, the distance between the vehicle 102 and the object 302 decreases over time which correlates to a negative slope of the difference over time. This negative rate of change is below a threshold rate of change of zero that is required for a collision to be avoided, so if that negative slope continues, then it is determined that a collision will occur. Therefore, in combination with the Minkowski Difference taught by Kockara, Nister in view of Kockara does teach the claims as presented in amended claims 1 and 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (U.S. Publication No. 2019/0243371; hereinafter Nister) in view of Kockara et al. (2007 IEEE International Conference on Systems, Man and Cybernetics, Oct. 2007; hereinafter Kockara).
Regarding claim 1, Nister teaches a method for evaluating a collision condition for a vehicle (Nister: Par. 48; i.e., the current disclosure relates to methods and processes for an obstacle avoidance level of an autonomous driving software stack that is used help guarantee that a collision between a vehicle and objects in the environment does not occur),
the method comprising: providing a first polygon representative of the vehicle (Nister: Par. 107; i.e., a bounding polygon may be used to represent the size of the vehicle 102);
determining the existence of an object relative to the vehicle (Nister: Par. 65; i.e., the map perceiver 116 may inform the vehicle 102 of static or stationary infrastructure objects and obstacles);
providing a second polygon representative of the object (Nister: Par. 193; i.e., FIG. 9A illustrates representations of the vehicle 102 (e.g., as polygons, or a collection of line segments) and two objects, object 106A and object 106B (e.g., as polygons, or a collection of line segments));
creating a convex hull (Nister: Par. 52; i.e., a union of two or more vehicle-occupied trajectories may be determined, such as by using a convex hull of an image of the object or vehicle at each time slice). 
Nister does not explicitly teach calculating the Minkowski Difference between the first polygon and the second polygon to create a convex hull; and determining a minimum distance between the convex hull and an origin of a coordinate system in which the first polygon and the second polygon are overlayed.
However, in the same field of endeavor, Kockara teaches calculating the Minkowski Difference between the first polygon and the second polygon to create a convex hull (Kockara: Page 2, Section B, first paragraph; i.e., Minkowski difference provides transformation of the problem from finding the distance between two convex sets to that of finding the distance between the origin and a single convex set); and determining a minimum distance between the convex hull and an origin of a coordinate system in which the first polygon and the second polygon are overlayed (Kockara: Page 2, Section B, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nister to have further incorporated calculating the Minkowski Difference between the first polygon and the second polygon to create a convex hull; and determining a minimum distance between the convex hull and an origin of a coordinate system in which the first polygon and the second polygon are overlayed, as taught by Kockara. Doing so would allow the system to collect more detailed data and output a more accurate determination (Kockara: Page 1, Section III, first paragraph; i.e., Narrow-phase algorithms usually return more detailed information. That information can be later used for the computation of time of impact, collision response and forces, and contact determination).
Nister further teaches determining whether there is a collision condition based on whether the minimum distance is below a threshold value (Nister: Par. 112; i.e., once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting (e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure);
and initiating a vehicle response if a collision condition is detected (Nister: Par. 51; i.e., calculate a safety potential (e.g., a measure of a likelihood or imminence of a collision occurring) for a safety procedure, use the safety potential as a baseline, and then determine whether another action or set of actions can be implemented to adjust the safety potential to decrease the likelihood and/or imminence of a collision occurring),
wherein determining whether there is a collision condition is further based on whether a slope of a plot of the Minkowski Difference value against time is below a second threshold value (Nister: Par. 107; i.e., The vehicle 102, when not executing a safety procedure, may have an occupied 
Regarding claim 2, Nister in view of Kockara teaches the method according to claim 1. Nister further teaches wherein the first polygon is a rectangle (Nister: Par. 99; i.e., for determining the size of the actors (e.g., the vehicle 102 and the objects 106), a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor … the shape may be a two-dimensional shape (e.g., a rectangle or circle), that serves as a bounding box). 
Regarding claim 3, Nister in view of Kockara teaches the method according to claim 1. Nister further teaches wherein the object is a second vehicle (Nister: Par. 111; i.e., the trajectory generator 138 may generate … the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example)).
Regarding claim 4, Nister in view of Kockara teaches the method according to claim 1. Nister further teaches wherein determining the existence of the object includes sensing the object with a sensor on the vehicle
Regarding claim 5, Nister in view of Kockara teaches the method according to claim 4. Nister further teaches wherein the sensor is a camera (Nister: Par. 296; i.e., the vehicle may further include any number of camera types, including stereo camera(s) 1168, wide-view camera(s) 1170, infrared camera(s) 1172, surround camera(s) 1174, long-range and/or mid-range camera(s) 1198, and/or other camera types).
Regarding claim 6, Nister in view of Kockara teaches the method according to claim 4. Nister further teaches wherein the sensor is a radar sensor (Nister: Par. 285; i.e., the vehicle 102 may further include RADAR sensor(s) 1160).
Regarding claim 7, Nister in view of Kockara teaches the method according to claim 1. Nister further teaches wherein the first polygon and the second polygon are convex polygons (Nister: Par. 99; i.e., for determining the size of the actors (e.g., the vehicle 102 and the objects 106), a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor … the shape may be a two-dimensional shape (e.g., a rectangle or circle), that serves as a bounding box; a rectangle is a convex polygon).
Regarding claim 9, Nister in view of Kockara teaches the method according to claim 1. Nister further teaches wherein the vehicle response is to alert a driver of the vehicle (Nister: Par. 301; i.e., FCW systems are designed to alert the driver to a hazard, so that the driver can take corrective action … FCW systems may provide a warning, such as in the form of a sound, visual warning, vibration and/or a quick brake pulse).
Regarding claim 10, Nister in view of Kockara teaches the method according to claim 1. Nister further teaches wherein the vehicle response is to activate a braking system of the vehicle
Regarding claim 11, Nister teaches a system for evaluating a collision condition for a vehicle (Nister: Par. 48; i.e., the current disclosure relates to methods and processes for an obstacle avoidance level of an autonomous driving software stack that is used help guarantee that a collision between a vehicle and objects in the environment does not occur),
the system comprising: a sensor for sensing the existence of an object relative to the vehicle (Nister: Par. 63; i.e., the obstacle perceiver 110 may perform obstacle perception that may be based on where the vehicle 102 is allowed to drive or is capable of driving, and how fast the vehicle 102 can drive without colliding with an obstacle (e.g., an object 106, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle 102);
a controller (Nister: Par. 219; i.e., Controller(s) 1136, may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 102) configured to create a convex hull (Nister: Par. 52; i.e., a union of two or more vehicle-occupied trajectories may be determined, such as by using a convex hull of an image of the object or vehicle at each time slice).
Nister does not explicitly teach calculate the Minkowski Difference between a first polygon representative of the vehicle and a second polygon representative of the object to create a convex hull and determine whether there is a collision condition based on whether a minimum distance from an origin of a coordinate system in which the first polygon and the second polygon are overlayed to the convex hull is below a threshold value.
However, in the same field of endeavor, Kockara teaches calculate the Minkowski Difference between a first polygon representative of the vehicle and a second polygon representative of the object to create a convex hull (Kockara: Page 2, Section B, first paragraph; i.e., Minkowski difference provides transformation of the problem from finding the distance between two convex sets to that of finding the distance between the origin and a single convex set) and determine whether there is a collision condition based on whether a minimum distance from an origin of a coordinate system in which the first polygon and the second polygon are overlayed to the convex hull is below a threshold value (Kockara: Page 2, Section B, third paragraph; i.e., Two convex objects collide if and only if their Minkowski difference contains the origin … The distance of closest point to the origin is equal to the minimum distance between two convex polyhedra due to the Minkowski difference; If the distance is less than zero, then the difference contains the origin and the collision condition is satisfied).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Nister to have further incorporated calculate the Minkowski Difference between a first polygon representative of the vehicle and a second polygon representative of the object to create a convex hull and determine whether there is a collision condition based on whether a minimum distance from an origin of a coordinate system in which the first polygon and the second polygon are overlayed to the convex hull is below a threshold value, as taught by Kockara. Doing so would allow the system to collect more detailed data and output a more accurate determination (Kockara: Page 1, Section III, first paragraph; i.e., Narrow-phase algorithms usually return more detailed information. That information can be later used for the computation of time of impact, collision response and forces, and contact determination).
Nister does however teach determine whether there is a collision condition based on whether the distance in which the first polygon and the second polygon are overlayed to the convex hull is below a threshold value (Nister: Par. 112; i.e., once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting (e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure Nister: Par. 112; i.e., once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting (e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure). 
initiate a response if a collision condition is determined (Nister: Par. 51; i.e., calculate a safety potential (e.g., a measure of a likelihood or imminence of a collision occurring) for a safety procedure, use the safety potential as a baseline, and then determine whether another action or set of actions can be implemented to adjust the safety potential to decrease the likelihood and/or imminence of a collision occurring),
wherein determining whether there is a collision condition is further based on whether a slope of a plot of the Minkowski Difference value against time is below a second threshold value (Nister: Par. 107; i.e., The vehicle 102, when not executing a safety procedure, may have an occupied trajectory 304 that results in the vehicle 102 colliding with the static object 302 (e.g., the vehicle 102 does not implement a safety procedure, but rather continues driving along the same path at the same speed until colliding with the object); Par. 112; i.e., once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting, the vehicle 102 may implement the safety procedure; As displayed in Fig. 3A, the distance between the vehicle 102 and the object 302 decreases over time which correlates to a negative slope of the difference over time. This negative rate of change is below a threshold rate of change of zero that is required for a collision to be avoided, so if that negative slope continues, then it is determined that a collision will occur).
Regarding claim 12, Nister in view of Kockara teaches the system according to claim 11. Nister further teaches wherein the sensor is a camera
Regarding claim 13, Nister in view of Kockara teaches the system according to claim 11. Nister further teaches wherein the sensor is a radar sensor (Nister: Par. 285; i.e., the vehicle 102 may further include RADAR sensor(s) 1160).
Regarding claim 14, Nister in view of Kockara teaches the system according to claim 11. Nister further teaches wherein the first polygon is a rectangle (Nister: Par. 99; i.e., for determining the size of the actors (e.g., the vehicle 102 and the objects 106), a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor … the shape may be a two-dimensional shape (e.g., a rectangle or circle), that serves as a bounding box).
Regarding claim 15, Nister in view of Kockara teaches the system according to claim 11. Nister further teaches wherein the object is a second vehicle (Nister: Par. 111; i.e., the trajectory generator 138 may generate … the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example)).
Regarding claim 16, Nister in view of Kockara teaches the system according to claim 11. Nister further teaches wherein the first polygon and the second polygon are convex polygons (Nister: Par. 99; i.e., for determining the size of the actors (e.g., the vehicle 102 and the objects 106), a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor … the shape may be a two-dimensional shape (e.g., a rectangle or circle), that serves as a bounding box; a rectangle is a convex polygon).
Regarding claim 17, Nister in view of Kockara teaches the system according to claim 11. Nister further teaches wherein the controller is an electronic control unit on the vehicle (Nister: Par. 314; i.e., the vehicle 102 may further include an instrument cluster 1132 (e.g., a digital dash, an electronic instrument cluster, a digital instrument panel, etc.). The instrument cluster 1132 may include a controller and/or supercomputer (e.g., a discrete controller or supercomputer)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661